EXHIBIT 10.18

 

OFFER LETTER FOR THE POSITION
OF CHIEF FINANCIAL OFFICER

 

June 02, 2004

 

Mr. Mark E. Saad

250 Mercer Street B1306

New York, NY 10012

 

We are pleased to offer you the position of Chief Financial Officer at a salary
of $25,000 per month (equivalent to $300,000 per year if computed on an annual
basis), payable semi-monthly.  You will report to Christopher J. Calhoun,
MacroPore’s President and Chief Executive Officer.  Your start date in your new
position will be as soon as possible.

 

To assist in your relocation to San Diego, we are pleased to reimburse your
reasonable costs of relocation up to a maximum of $125,000.  (Please be advised
that some of this reimbursement could be taxable income to you.)

 

You will receive MacroPore’s benefit package for executive officers, including
PPO medical insurance for you and your family, group life insurance, group and
supplemental long-term disability insurance, and participation in our 401(k)
plan and our Flexible Spending Account Plan.  Your benefits will also include an
auto allowance of $800 per month, and an annual reimbursement of $2,000 for your
tax return preparation fees.  Your paid time off per year will be four (4)
weeks.

 

/s/ CJC

 

/s/ MES

 

CJC Initial

 

MES Initial

 

 

Upon your acceptance of this offer I will recommend to the MacroPore Board of
Directors that you be granted an option to purchase 190,000 shares of the common
stock of the Company at the fair market value of the Company’s common stock on
the date of grant. Vesting of the option grant will begin as of the date of
grant, with 25% of the options vesting on the one-year anniversary of the date
of grant, and 1/48th of the options vesting each month thereafter.  The grant
and its terms will be contingent upon the Board’s approval.  The options will be
exercisable once they vest, subject to your remaining an employee of the
Company, as described in the stock option agreement you will receive from the
Company

 

You will have a target annual bonus of 25% of your base salary; prorated for the
2004 over the number of months you are an employee.  This bonus is generally
paid in January of each year and is based upon your achievement of mutually
agreed-upon performance objectives and the Company’s performance during the
preceding year.

 

Employment with MacroPore is “at will” and may be terminated without cause by
either party.  This letter describes a written offer of employment and does not
constitute a contract.

 

Mark, this letter describes an exciting opportunity to work together to continue
to build a successful organization.  We would be pleased to have you join our
company.

 

Sincerely,

 

/s/ Christopher J. Calhoun

 

Christopher J. Calhoun

President and Chief Executive Officer

 

Acceptance:

I understand and accept the above offer

 

Signature:

/s/ Mark E. Saad

 

6-2-04

 

 

 

Mark E. Saad

Date

 

--------------------------------------------------------------------------------